Exhibit 99.1 TD Bank Group Comments on Expected Impact of TD Ameritrade Holding Corp.'s Fourth Quarter Earnings Toronto, October 29, 2012 - TD Bank Group announced today that it expects TD Ameritrade's fourth quarter earnings to translate into a contribution of approximately CDN$51 million to fiscal 2012 fourth quarter net income for its Wealth and Insurance segment, which will be reported under International Financial Reporting Standards. TD Bank Group will release its fourth quarter financial results and webcast its quarterly earnings conference call live on December 6, 2012. Conference call and webcast details will be announced closer to that date. About TD Bank Group The Toronto-Dominion Bank and its subsidiaries are collectively known as TD Bank Group (TD). TD is the sixth largest bank inNorth Americaby branches and serves approximately 22 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, including TDCanadaTrust and TD Auto FinanceCanada; Wealth and Insurance, including TD Waterhouse, an investment in TD Ameritrade, and TD Insurance; U.S. Personal and Commercial Banking, including TD Bank, America's Most Convenient Bank, and TD Auto Finance U.S.; and Wholesale Banking, including TD Securities. TD also ranks among the world's leading online financial services firms, with approximately 8.5 million online customers. TD had CDN$806 billion in assets onJuly 31, 2012.The Toronto-Dominion Bank trades under the symbol "TD" on the Torontoand New York Stock Exchanges. For more information, please contact: Amanda Tran, Corporate Communications, Amanda.Tran@td.com, 416-983-7212; Rudy Sankovic, Investor Relations, 416-308-9030
